OPINION

Per Curiam:

This appeal is from an order reducing a divorced father’s decreed obligation to pay child support from $220 per month per child to $170 per month per child for the period commencing June 15, 1975, to June 15, 1981. The appellant mother asserts that the record does not show a change of circumstances warranting reduction. Our review of .the record, however, does not reveal an abuse of judicial discretion as that phrase is defined in Goodman v. Goodman, 68 Nev. 484, 236 P.2d 305 (1951)
Affirmed.